Citation Nr: 1543606	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-15 873	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss including as due to Agent Orange exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) including as due to asbestos, Agent Orange, and lead exposure.

3.  Entitlement to service connection for a skin condition including as due to Agent Orange exposure.

REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service from October 1958 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2015, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In September 2015, the Board issued a decision in this appeal.  However, at the time of the Board's September 2015 decision, the Veteran's appeal was pending at the United States Court of Appeals for Veterans Claims (Court).  As the Board did not have jurisdiction of the Veteran's appeal at that time, the issuance of the September 2015 decision constitutes an error requiring vacatur.  38 C.F.R. § 20.904.  

Accordingly, the September 8, 2015, Board decision addressing the issues of entitlement to service connection for bilateral hearing loss, COPD, and a skin condition, is vacated.



	                        ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


